Title: To George Washington from Pierre L’Enfant, 21 November 1791
From: L’Enfant, Pierre Charles
To: Washington, George



21 November 1791

Editorial Note
Pierre L’Enfant’s letter of 21 Nov. to GW is the first in a series of letters that document the controversy sparked by L’Enfant’s demolition of a house in the Federal City being constructed by Daniel Carroll of Duddington. L’Enfant ordered the house demolished before obtaining the approval of the Commissioners for the District of Columbia, thus openly challenging their authority over the affairs of the Federal City. His continuing insubordination broadened a limited disagreement into a general dispute over authority for the development of the Federal City that ended only in late February 1792 with L’Enfant’s dismissal.
The documentary record of this dispute is unusually rich. GW’s correspondence alone includes over forty letters dating from November 1791 to February 1792. Various letters to or from Tobias Lear can also be included, as well as six letters to GW that have not been found, the contents of which can be inferred from related documents. Several of the letters to GW contained numerous or lengthy enclosures.
GW was drawn inevitably into the controversy, having personally selected L’Enfant and each of the three commissioners. He had sent L’Enfant to lay out the Federal City before the appointment of the commissioners, discussed the design of the city and the location of the principal federal buildings with the engineer, and approved L’Enfant’s ideas without involving the commissioners in the process. L’Enfant’s position was that his authority flowed directly from the president. His relationship with the commissioners during the spring and summer of 1791 undoubtedly encouraged him in this conviction. The commissioners took no part in the formulation of L’Enfant’s plan for the Federal City; their first instruction to him seems to have been contained in their letter of 9 Sept. 1791, in which they directed him to have 10,000 copies of his plan struck off in Philadelphia. By the time he received

this letter, however, he had probably already acted on similar instructions from GW or Thomas Jefferson to have the plan engraved.
In early October L’Enfant had conferred privately with GW at Mount Vernon; GW informed him that he should take his instructions from the commissioners in the future. But at the first sale of city lots, on 17–19 Oct., L’Enfant refused to allow them to display his plan of the Federal City, and afterward he declined to fix with the commissioners a price for his services. GW learned of this insubordination in a letter from David Stuart of 29 Oct., and from L’Enfant’s own report on the sale, which he sent to Tobias Lear on 19 Oct., writing: “The advantageous price obtained for a number of lots” was “owing to the care I took to prevent the exhibition of the general plan at the spot where the sale is made.” L’Enfant claimed that if the potential purchasers had seen the general plan, their interest in better lots in other parts of the city would have depressed prices, adding that he hoped Lear would make this clear to the president. GW responded to this news by “engrafting sentiments of admonition” on Lear’s reply of 6 Nov. to L’Enfant. Neither that letter nor L’Enfant’s reply to Lear of 10 Nov. has been found. L’Enfant’s letter to GW of 21 Nov. 1791, which follows, informing the president that he had ordered the demolition of Carroll of Duddington’s house without consulting the commissioners thus came as unwelcome news after several unsuccessful efforts to persuade the engineer to accept the commissioners as his superiors.
L’Enfant’s antagonist in the first stage of the controversy, Daniel Carroll of Duddington (1764–1849), was the nephew of commissioner Daniel Carroll of Rock Creek. Daniel Carroll of Duddington owned more land within the boundaries of the Federal City than did any of the other original proprietors. His property was divided into three contiguous parcels. Duddington Manor, which consisted of 497 acres, extended from Buzzard’s Point, at the mouth of St. James Creek, up the Eastern Branch to present Fourth Street, SE, northward to about D Street, SW-SE. The town lots of Carrollsburgh had been divided from the southern portion of this tract. A second parcel, New Troy, consisting of 500 acres, extended northward from Duddington Manor with its eastern boundary near present Fourth Street, SE-NE, and its western boundary near present First Street, SW-NW. The site on Jenkins Hill selected by L’Enfant for the Capitol was in the southern portion of this tract. A third parcel, Duddington’s Pasture, consisting of 431 acres, extended westward from the first two to the Potomac at the mouth of Goose Creek. Its northern boundary ran through the present Mall, and its southern boundary curved inland from the river at about Fifteenth and C Streets, SW, to First and L Streets, SW, and from there southward along St. James Creek to the Eastern Branch. This parcel entirely

embraced the plantation of Notley Young, which had once been a part of it, and which was sometimes still referred to as a part of Duddington’s Pasture.
Carroll of Duddington had begun construction of his house on Jenkins Hill before the announcement of the location of the federal district, and the site he selected was near the one L’Enfant would select for the Capitol. The stone foundations of the house, 56 by 48 feet, were already in place when L’Enfant made his first examination of the area in early 1791. At L’Enfant’s suggestion Carroll agreed to suspend construction until the design of the city was completed. Work was resumed that summer, however, and when Andrew Ellicott and his men ran the line of New Jersey Avenue southeast of the Capitol site in August 1791, they found that the recently completed wall of the house extended about six feet into one of the projected crossing streets. When he discussed the matter with Carroll of Duddington, Ellicott assured him that L’Enfant had said the width of the street could be reduced from 110 to 100 feet to accommodate the house.
The matter came to a head in the third week of November, when L’Enfant wrote to Carroll of Duddington to inform him that the house encroached on public property and had to be demolished. No copy of this letter, which probably was written on or shortly before 18 Nov., or of Carroll’s reply (which might have been oral), has been found. After David Stuart and Daniel Carroll of Rock Creek adjourned their commissioners’ meeting of 18 Nov., L’Enfant approached Stuart and informed him privately of the substance of his letter to Carroll of Duddington. Stuart described this conversation to Commissioner Carroll, who reported subsequently to James Madison that Stuart had told L’Enfant that “If Mr Carroll did not agree, the Docr. [Stuart] desird of the Major that the Letters between Mr Carroll & him shou’d be layd before the Commsrs. at their next meeting which was to be on the friday following. Mr. Stuart remain’d under a confidence that this wou’d be done.”
L’Enfant apparently received Daniel Carroll of Duddington’s reply on 19 or 20 November. According to Daniel Carroll of Rock Creek, “Mr Carroll for answer informd him that whenever it shoud be deemd an obstruction in consequence of buildings in that part of the City, it shou’d be taken down.” In reply L’Enfant apparently informed Carroll of Duddington orally that he intended to order the demolition of the house, and Carroll of Duddington responded by appealing directly to GW in writing. This letter to GW, dated 21 Nov., has not been found. GW’s reply of 28 Nov., however, provides its date and makes it clear that Carroll of Duddington had agreed to the demolition of the house if it were found to be a public nuisance, although he argued that the

house should be permitted to stand until the development of the surrounding neighborhood rendered it an obstruction. GW’s reply also makes it clear that Carroll had not appealed to the commissioners to intervene. His reason for appealing to GW instead of the commissioners is not known, but he probably acted on the advice of his uncle the commissioner.
After writing to GW, Carroll of Duddington left for Annapolis to seek legal assistance to prevent L’Enfant from tearing down the house. As Daniel Carroll of Rock Creek wrote to James Madison, “Mr Carroll apprehending that he [L’Enfant] woud not wait had gone to Annapolis for advice in consequence of which he obtaind an injungtion in Chancery to stop proceeding with a Summons or Subpœna, for the Major to appear at Annapolis in Decr.”
Subsequent events fully justified Daniel Carroll of Duddington’s haste in seeking legal action. Early on 20 Nov., as the letter below indicates, L’Enfant ordered his assistants Isaac Roberdeau and Benjamin Ellicott to direct their men to begin demolishing the house. By the end of the day, the roof and the highest courses of the brick walls had been removed. The pace of the work suggests that an effort was made to preserve the materials for reuse. When Carroll of Duddington arrived at the scene bearing his injunction from the chancellor of Maryland, the demolition was nearly complete. L’Enfant left the Federal City on 24 Nov. for Richmond and Dumfries to negotiate the purchase of sandstone quarries on Aquia Creek and was absent when the commissioners met on 25 November. They wrote to Roberdeau and Ellicott that day: “We are informed that you have been directed to pull down Mr. Carroll’s house—We are sorry a measure of such magnitude, and such delicacy should have been decided on, without our instructions—We therefore find ourselves under the necessity, of requiring you to desist.”
None of these events was known to GW in the last week of November. On 28 Nov. GW wrote Carroll of Duddington, seeking to conciliate him by offering the proprietor two alternatives: that the building be demolished and rebuilt in the spring at federal expense and in conformity to the recently adopted building regulations, or that he complete and occupy the house with the understanding that it would be demolished in six years, at which time he would be compensated for the walls in their present state. GW also wrote to L’Enfant the same day, enclosing a copy of his letter of 28 Nov. to Carroll of Duddington and pointing out that “yielding a little” in this case would be “sound policy.” GW did not receive news of the house’s demolition until the arrival of the commissioners’ letter to him of 25 Nov., which came to hand sometime on 30 Nov., before GW wrote to Jefferson that day about L’Enfant, or early the next day.

Upon receiving this unwelcome news, GW consulted with Jefferson, who conferred with Madison on 1 December. Jefferson drafted GW’s reply to the commissioners as well as GW’s letter to L’Enfant. GW’s reply of 2 Dec. to the commissioners followed Jefferson’s draft of 1 Dec., except for minor additions, and enclosed a copy of GW’s letter of 28 Nov. to L’Enfant invoking compromise. GW also enclosed a letter of 2 Dec. to Daniel Carroll of Duddington expressing his regret that L’Enfant’s “zeal” had “carried him too fast” but urging Carroll to consider dropping his case in chancery court. This letter GW left open for the commissioners to read and determine whether its delivery was advisable.
GW added two paragraphs to Jefferson’s draft of the letter to L’Enfant. On 2 Dec. GW informed the engineer that the demolition of Carroll of Duddington’s house laid L’Enfant “open to the Laws,” implying that GW would not attempt to protect him from civil action. While expressing his desire that L’Enfant continue to be employed in the design and construction of the Federal City, GW enjoined him not to touch any property without first obtaining the consent of the owner or an order from the commissioners, to whom L’Enfant was to consider himself entirely subordinate.
L’Enfant received GW’s letter of 28 Nov. on 4 Dec., when he returned to Georgetown, and began drafting a reply the next day, justifying his actions to GW. GW handed L’Enfant’s completed letter, apparently dated 7 Dec., to Jefferson, who sent GW on 11 Dec. a detailed response to the various claims L’Enfant had made in defense of his actions. At GW’s request Jefferson prepared a draft of a letter to L’Enfant. GW sent this letter to the engineer on 13 Dec., repeating the injunction that L’Enfant was to consider himself subordinate to the commissioners. Shortly thereafter Jefferson received a letter from the commissioners, dated 10 Dec., indicating that Daniel Carroll of Duddington had, as GW suggested, dropped his suit in chancery court. The affair was thus apparently brought to a close, which, as GW wrote the commissioners on 18 Dec., gave him “much pleasure.” GW also generously suggested that they look for an early opportunity to give L’Enfant broad use of his authority, undoubtedly to reassure him of what GW had written on 2 and 13 Dec. to L’Enfant: that the commissioners supported the execution of L’Enfant’s ambitious plans for the Federal City.
GW’s optimism was dashed by the revelation, contained in a letter of 21 Dec. from the commissioners, that a group of proprietors had presented them with a memorial supporting L’Enfant’s actions and opposing the compensation of Carroll of Duddington out of the proceeds of the sale of Federal City land. GW wrote Jefferson on 25 Dec. that “our troubles in the Federal City are not yet at an end.”

The crisis thereafter escalated. L’Enfant was long expected in Philadelphia to make new arrangements for the engraving of his plan. In his annual message to Congress on 25 Oct., GWhad promised to lay a copy of L’Enfant’s plan before Congress; by 13 Dec., deciding he could wait no longer for the engineer to arrive with his completed plan, GW transmitted to Congress an earlier version of the plan. When L’Enfant finally arrived in Philadelphia at the end of the month, he made it clear that he would not accept subordination to the commissioners. GW continued to hope that L’Enfant could be persuaded otherwise, but reports from the commissioners of 9 and 10 Jan. 1792 that Roberdeau and Valentine Boraff, another of L’Enfant’s assistants, had refused to obey their direct orders, further revealed the extent of L’Enfant’s insubordination, as did the ambitious plan for financing and carrying out the development of the Federal City that L’Enfant presented to GW on 17 January. GW gave this document to Jefferson, and neither of them responded to it in the six weeks before L’Enfant’s dismissal.
GW apparently awaited the arrival of Commissioner Thomas Johnson before attempting to resolve the dispute with L’Enfant. Johnson was expected in Philadelphia for the February meeting of the U.S. Supreme Court, but illness forced him to cancel the trip. GW thereupon determined to resolve the dispute without Johnson and employed Jefferson and Lear in turn as emissaries to L’Enfant, but each found the engineer unwilling to accept the superiority of the commissioners. The dispute was brought to a conclusion with a series of letters at the end of February, culminating in GW’s letter to L’Enfant of 28 Feb., indicating that his services would no longer be required.
